 A-1 EXCELSIOR VAN & STORAGE CO., INC.A-1 Excelsior Van & Storage Co., Inc.andLocal 544, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen andHelpers of America.Case 18-CA-2246June 15, 1967DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND ZAGORIAOn November 29, 1966, Trial Examiner Arthur M.Goldberg issued his Decision in the above-entitledcase, finding that the Respondent had not engagedin the unfair labor practices alleged in the complaintand recommending that the complaint be dismissedin its entirety, as set forth in the attached TrialExaminer'sDecision.Thereafter, theGeneralCounsel filed exceptions to the Trial Examiner'sDecision and a supporting brief. The Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner only to the extent they are consistentwith its Decision herein.The complaint alleges that A-1 Excelsior Van &StorageCo., Inc.,Respondent herein, violatedSection 8(a)(1), (3), and (5) of the Act by interrogatingand threatening employees, by subcontracting itslocalmoving and storage work and dischargingemployees engaged in such work, and by refusing tobargain with Local 544, International Brotherhood ofTeamsters,Chauffeurs,WarehousemenandHelpers of America, the Union herein, as exclusiverepresentative of a majority of its employees in anappropriate unit. The Trial Examiner recommendedthat the complaint be dismissed in its entirety.' Wedisagree, for the reasons stated below.The basic facts, to the extent they areuncontroverted, are as follows: the Respondent, aMinnesota corporation, has been engaged in long-distance and local moving and storage in theMinneapolis,Minnesota,area,sincearoundJanuary 1, 1966. At all pertinent times, the sole' In the absence of exception thereto, we adopt,pro forma,theTrialExaminer'srecommendation that the complaint bedismissed insofar as it alleged that Respondent interrogated andthreatened employees on or about June 6, 1966'The Trial Examiner found,and the Respondent does notdeny, that this was an appropriate unit427officers and owners of the Respondent were Larson,Johnson, and Proctor. Proctor hired Becker andEllwanger in February 1966, and Johnson hiredJenkins in April 1966, to do local moving fromRespondent's Excelsior, Minnesota, location, whichis the only one involved in this proceeding. Thiswork was done with the use of two trucks owned bythe Respondent. Respondent also used owner-truckoperators to do long-distance moving. In early May,apparently because of an increase in local moving,RespondentadvertisedintheMinneapolisnewspapers for employees to do such work. In themiddle of May, Becker told Proctor that the menshould get a salary increase and, if not, he and themen felt they should go to the Union. Proctorreplied: ". . . don't do that; you know we wouldrather close our doors than have the union in there."On June 3, 1966, Becker, Jenkins, and Ellwangersigned cards authorizing the Union to representthem. In the afternoon of Monday, June 6, the Unionwrote Larson, enclosing copies of the three signedauthorization cards, and a proposed contract, andrequesting recognition in a unit of local drivers andwarehousemenattheExcelsior,Minnesota,location.2Becker and Jenkins met Proctor in theevening on June 7 and Proctor advised them thatthey could only work through Friday, June 11,' asRespondent was giving up its local business becauseitwas losing money. However, Proctor promised tohelp the men find work, suggesting that they contactLarson Transfer for work.4 Becker then told Proctorthat he knew that Respondent had received noticefrom the Union; Proctor did not reply.When Becker reported for work on June 8, henoticed in the workbook in which local moving jobswere listed, and from which employees took theirassignments for the day, that a number of localmoving jobs had been crossed through and markedas leased to Austin Transfer. For the balance of theweek, employees worked fewer hours than in thepast.On June 10, Becker applied for a job withLarson Transfer; Larson, in rejecting Becker'sapplication, said that he did not want trouble withtheUnion and that his men were happy. Theemployees reported to the Respondent for work onJune 13. Ellwanger was put tQ work helping inloading, but Becker was advised to go to LarsonTransfer, and Jenkins was advised there was nowork for him. The next day, the Union filed thecharges in the instant case.The Trial Examiner recommended that theSection 8(a)(3) allegations of the complaint bedismissed. He concluded that Respondent's decisionto subcontract local hauling work and to terminateitsemployeeswasmotivated solely by valid'Respondent's workweek begins on Thursday and ends onWednesday Friday is payday'Larson, one of Respondent's owners, also owns LarsonTransferHowever,Larson and Respondent are separatecorporations, it is not alleged that they constitutea singleemployer165 NLRB No. 45 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDeconomic reasons, and was undertaken prior to theadvent of the Union.TheTrialExaminer initiallyfoundthatRespondent arranged to subcontract the localhauling work on May 30, before it knew of the adventof the Union. The Trial Examiner in this connectionnoted that there was no evidence that Respondentreceived the Union's demand for recognition, mailedon June 6, before the evening of June 7, whenRespondent notified employees that it was giving upits local business.However, the Trial Examiner gave no weight tothe fact that in the middle of May, before thesubcontracting arrangement was allegedly made,Respondent was made aware that employees wereconsideringgoing to the Union. Respondent'sresponse to this information was that it would shutdown the business rather than recognize the Union.Thereis nodirect evidence that Respondent knewthat its employees signed union authorization cardsonMay 3. However, when Becker asserted thatProctorknew that the Union had demandedrecognition,Proctor did not reply; this furthersuggests that when Proctor announced to employeesthat the work was being subcontracted, he knew thatemployees had joined the Union.Respondent's antiunionanimusis evidenced byProctor's threat that he would shut down rather thanrecognize the Union, and by Larson's statement onJune 10 to Becker that he didn't "want any troublewith the Union."5Also supporting the General Counsel'sprima faciecase that the subcontracting was discriminatorilymotivated isRespondent'sassertionthatthedecision to subcontract was made on May 30, lessthan 2 weeks after Respondent learned that itsemployees were interested in the Union; and the factthat this decision was for the first time transmittedto employees on June 7, 3 days after they signedauthorization cards and 1 day after the Union mailedits recognition demand.Respondent's claim, which the Trial Examineraccepted, is that the subcontracting was for valideconomic reasons; more specifically, Respondent'sofficials testified that it had undertaken to use itsown employees for local trucking on a trial basis;that early in May they had received an auditor'sreport showing that in the January to April period itwas paying excessively high labor costs in its localmoving operation; that the three owners discussedthe report and decided to contract out the localThe Trial Examiner found that Larson was speaking in hisrole as owner of Larson Transfer, however, the issue is notwhether Larson Transfer, not a respondent herein, violated theAct, but rather whether Larson, an owner of Respondent, hadshown unionanimusWe find that this statementclearlyestablishes that he had The complaint does' not allege that thestatements by Proctor or Larson violated Section 8(a)(1)"These employees testified that Proctor or Johnson told thembusiness or to eliminate as much of the business aspossible; and that, on May 30, Johnson arrangedwithWarren Austin, a local trucker, that AustinwouldhandleRespondent'slocaltruckingoperations.We find thisexplanationfor the subcontractingunconvincing for a number of reasons.The Trial Examineris inerror in stating thatLarsontestifiedwithoutcontradictionthatRespondentwas utilizingits own employees for localhauling ona trial basis; the three employees testifiedthat they in effect were told atvarioustimes thattheir jobs werepermanent.''We consider highlysignificant the fact that in early May, at the very timeRespondent, according to its assertion, had receivedan unfavorable financial report from its auditors andwas allegedly discussing the elimination of its localoperations,Respondentwas advertising in thenewspapers for employees to do local moving, a factnot alluded to by the Trial Examiner.We are also unpersuaded by Respondent's self-serving testimony as to the contents of the auditor'sreport. The auditor's report was not introduced inevidence, nor did Respondent introduce any otherdocumentary proof showing that the local operationswere unprofitable.Also,Respondent failed toproduceanydocumentaryevidenceofthearrangementallegedly made with Warren Austin atthe end of May. Respondent's claim thatitmade thedecision to subcontract for economicreasons isfurtherunderminedbythefactthatthesubcontracting took place in June, which is at thebeginningof its busy season; indeed, at thehearing,Larson admitted that he executed a pretrialstatement- statingthat the fact that the "men hadgone to the Union hastened [his] decision tosubcontract out the work."In view of the foregoing, and upon the record as awhole,we conclude that Respondent knew orsuspected that its men were for the Union before thedecision to subcontract was made, and that thisdecision was made in order to destroythe unit inwhich theunionactivitywas taking place. Wetherefore find,indisagreementwith the TrialExaminer,that Respondent violated Section 8(a)(3)by subcontracting its local hauling work and bydischarging its employees in order to discourageunionactivityamongits employees.?The Trial Examiner found, and we agree, that onand after June 3 the Union was the representative ofa majority of the employees of the Respondent in thethat their work would be steady and would last at least throughthe summer,and Becker testified that he was promised apromotion by Proctor' In view of this finding, and as it would not affect the remedyherein, we finditunnecessaryto decide whether Respondent alsoviolated Section 8(a)(5) by unilaterally subcontracting its localoperations A-1 EXCELSIOR VAN & STORAGE CO., INC.appropriateunit:The record discloses that all threeofRespondent's local drivers had signed unionauthorization cards on June 3." However, since theTrialExaminer found that Respondent lawfullydecided to subcontract its local hauling work and toterminateits employees, he also recommended thatthe 8(a)(5) allegations of the complaint be dismissed.Contrary to the Trial Examiner, we have found thatthe subcontracting and the discharges violated theAct; to remedy these violations, we shall orderRespondent to reopen the local moving andwarehousedepartmentand toreinstatethedischarged employees. Although Respondent admitsthat it received the Union's request for recognitionon June 10, at all times since that date it has failed tobargain collectivelywith the Union. That suchfailure to bargain was not in good faith, but ratherwas designed to destroy the Union's majoritystatus,ismade plain by Respondent's unlawful conduct indiscriminatorily subcontracting local hauling work,thereby eliminating the unit in which the Unionsought to bargain. We therefore find, contrary to theTrial Examiner, that Respondent violated Section8(a)(5) by failing to bargain on and after June 10 withtheUnion as exclusive representative of itsemployeesin anappropriate unit.THE REMEDYHaving found that the Respondent has engaged inconduct violative of Section 8(a)(1), (3), and (5) of theAct, we shall order it to cease and desist therefromand take certain affirmative action to effectuate thepolicies of the Act. Having found that Respondentdiscriminatorily subcontracted its local haulingoperations and discharged its local drivers, we shallorder the Respondent to resume its local haulingoperations,and offer to all local drivers andwarehouse employees discharged on June 7, 1966,reinstatement to their former or substantiallyequivalentpositions,without prejudice to theirseniority or other rights and privileges." We shallalso order that Respondent make these employeeswhole for any loss of earnings suffered because of itsdiscrimination against them. Backpay shall be basedupon the earnings which they normally would havereceived from the date of their discharge to the dateof Respondent's offer of reinstatement, less any netinterim earnings,and shall be computed on aquarterly basis in themannerset forth in F. W.Woolworth Company; I"suchearningsshall also bearinterest at the rate of 6 percent per annum.''We have also found that Respondent unlawfullyrefused to recognize and bargain with the Union asrepresentative of its local warehousing and haulingsWhile the appropriate unit allegedly included warehouseemployees,the record shows that at relevant times Respondentemployed no warehouse employees, except that local driversapparently also did warehouse work The record contains nospecific evidence as to the subcontracting of warehouse work.HHerman Nelson Division,American Air Filter Company, Inc,429employees on and after June 10. We shall thereforeorder the Respondent to bargain collectively withthe Union as the exclusive representative of thoseemployees and embody any understanding reachedin a signed agreement.12Upon the basis of the foregoing and upon theentire record in this case, the National LaborRelations Board hereby makes the following:ADDITIONAL AND AMENDED CONCLUSIONS OF LAW3.By subcontracting its local warehouse andmoving operations and discharging its employeesengaged in such operations in order to discourageunion and other concerted activity, the Respondenthas discriminated, and is discriminating, in regard tohireand tenure and terms and conditions ofemployment of said employees, and is therebydiscouraging concerted activities of its employees,and thereby has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) and (3) of theAct.4.All local drivers and warehousemen employedby the Respondent at its Excelsior, Minnesota,location,excludingofficeclericalemployees,guards, professional employees, and supervisors, asdefined in the National Labor Relations Act, asamended, constitutea unitappropriate for thepurposes of collective bargaining within themeaningof Section 9(b) of the Act.5.At all times since June 3, 1966, Local 544,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, the labororganization herein, has been, and now is, theexclusive representative of all the employees in theabove appropriateunit, for the purposes of collectivebargaining within the meaning of Section 9(a) of theAct.6.By refusing to recognize and bargain with theaboveUnion on and after June 10, 1966, theRespondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)and (1) of the Act.7.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that the Respondent,A-1 Excelsior Van & Storage Co., Inc., Excelsior,Minnesota, its officers, agents, successors, andassigns, shall:127 NLRB 939, 940,American Manufacturing Company of Texas,139 NLRB 815,81911 90 NLRB 289.i iIsisPlumbing & Heating Co, 138 NLRB 716.i'Town and Country Manufacturing Co, Inc, 136 NLRB 1022,1030 430DECISIONSOF NATIONALLABOR RELATIONS BOARD1.Cease and desist from:(a)Subcontracting its operations or dischargingits employees for discriminatory reasons, or in anyothermannerdiscriminating against employeesbecause of concerted or union activities.(b)Refusing to bargain collectively concerningwages, hours, and other terms and conditions ofemploymentwithLocal544,InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, as the exclusiverepresentative of all its employees in the followingappropriate unit.All local drivers and warehousemen employed bythe Respondent at its Excelsior, Minnesota, location,excludingofficeclericalemployees,guards,professional employees, and supervisors as definedin the National Labor Relations Act, as amended.(c) Inanyothermanner interferingwith,restraining, or coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act, exceptto the extent that such rights may be affected by anagreement conforming to the provisions of Section8(a)(3)of the National Labor Relations Act, asamended, requiringmembership in a labororganizationas a condition of employment.2.Take the following affirmative action designedto effectuate the policies of the Act.(a)Reopen itslocalwarehouse and movingdepartment and offer to Bernard H. Becker, DavidC. Ellwanger, and Harry Jenkins reinstatement totheir former or substantially equivalent positions,without prejudice to their seniority or other rightsand privileges, and make them whole in the mannersetforthherein in the section entitled "TheRemedy."(b)Upon request, bargain collectively with theabove-named Union as the exclusive representativeof the employees in the above-described unit, and, ifanagreementisreached,embodysuchunderstanding in a signed agreement.(c)Notifytheabove-namedemployees ifpresently serving in the Armed Forces of the UnitedStates of their right to full reinstatement uponapplication in accordance with the Selective ServiceAct and the Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForces.(d)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay and other benefits due and the rights ofemployment under the terms of this Order.(e)PostatitsestablishmentatExcelsior,Minnesota, copies of the attached notice marked"Appendix."" Copies of said notice, to be furnishedby the Regional Director for Region 18, after beingduly signed by an authorized representative, shall beposted by it immediately upon receipt thereof, andbemaintainedby it for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by theRespondent to insure that said notices are notaltered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 18, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.i In the event that thisOrder is enforced by a decree of aUnited States Court of Appeals, there shall be substituted for thewords "a Decision and Order" the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order."APPENDIXNOTICETO ALLEMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, asamended, we hereby notify you that*WE WILL NOT subcontract any of ouroperationsordischargeemployeesfordiscriminatory reasons, or in any other mannerdiscriminateagainst employees because ofconcerted or union activities.WE WILL reopen our local warehouse andmoving department and offer to Bernard H.Becker, David C. Ellwanger, and Harry Jenkinsreinstatement to their former or substantiallyequivalent positions, without prejudice to theirseniority or other rights and privileges, andmake them whole for any losses sufferedbecause of our discrimination against them.WE WILL, upon request, bargain collectivelywith Local 544, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen andHelpers of America, and, if an understanding isreached, embody such understanding in asigned agreement.The bargainingunit is:Alllocaldriversandwarehousemenemployed at our Excelsior, Minnesota,location,excludingofficeclericalemployees, guards, professional employeesand supervisors as defined in the NationalLabor Relations Act, as amended.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of rights guaranteed in Section 7 of theAct, except to the extent that such rights maybe affected by an agreement conforming to theprovision of Section 8(a)(3) of the NationalLabor Relations Act, as amended, requiring A-i EXCELSIOR VAN & STORAGE CO., INC.431membership in a labor organization as aconditionof employment.A-1 EXCELSIOR VAN &STORAGE CO., INC.(Employer)DatedBy(Representative)(Title)Note: We will notify the above-named employeesifpresently serving in the Armed Forces of theUnited States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice,316FederalBuilding, 110 S. 4th St.,Minneapolis, Minnesota 55401, Telephone 334-2618.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEARTHUR M. GOLDBERG, Trial Examiner: Upon a chargefiledon June 14, 1966, by Local 544, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America (herein called the Union or theTeamsters), the complaint herein issued on August 31,1966, alleging that A-1 Excelsior Van & Storage Co., Inc.(herein called Excelsior or the Respondent), violatedSection 8(a)(1), (3), and (5) of the National Labor RelationsAct, as amended (herein called the Act). The alleged8(a)(1) violations included interrogation of employees as totheir protected activities and the threat of subcontractingthe employees' work because of their affiliation with theUnion. Section 8(a)(3) was alleged to have been violated byreduction of the employees' hours of work and subsequentdischarge because of their union adherence. Finally, byrefusal to bargain with the Union following its demand forrecognition and by its unilateral subcontract of the unitwork and discharge of the employees, Respondent isalleged to have violated Section 8(a)(5). Respondent deniedthe commission of any unfair labor practices.All parties participated in the hearing conducted byTrialExaminer Arthur M. Goldberg at Minneapolis,Minnesota, on October li, 1966, and were afforded fullopportunity to be heard, to introduce evidence, to examineand cross-examine witnesses, to present oral argument,and to file briefs. Oral argument was waived and briefswere filed by Respondent and General Counsel. Motionsby Respondent to dismiss the complaint and by GeneralCounsel for summary judgment, on which I reservedruling until issuance of this Decision, are disposed of inaccordance with my findings below.Upon the entire record in the case, my reading of thebriefs, and from my observation of the witnesses and theirdemeanor, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe complaint alleged, the answer did not controvert,and I find that A-1 Excelsior Van & Storage Co., Inc., isand has been at all times material herein a Minnesotacorporationwith its principal place of business atMinneapolis,Minnesota, where it is engaged in long-distance and local moving. During the 12-month periodending July 31, 1966, in the course and conduct of itsbusiness operations,Respondent furnished interstatefreight transportation services from which it received inexcess of $50,000 gross revenue.Respondent is and has been at all times material hereinan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act and meets the Board'sstandards for asserting jurisdiction.II.THE LABORORGANIZATION INVOLVEDLocal 544, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, is alabor organizationwithinthe meaning of Section 2(5) of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESPrior to the summer of 1965, William Don Larson, ownerof Larson Transfer Company, a commercial trucker inMinneapolis, operated as well a one-man local movingbusiness on weekends and during the evening hours. Inthe middle of 1965 Larson became associated with HarlanJohnson and Fred Proctor, obtained the Greyhoundfranchise for long-distancemoving, and establishedRespondent company, which was incorporated in January1966,1 to perform both loner distance and local moving. InFebruary, Excelsior hired Bernard H. Becker and DavidC.Ellwanger to work on local moving and in thewarehouse.Priortotheiremployment,Excelsiorcontracted out some local hauling work to various truckingcompanies and used part-time employees for the balance.Harry Jenkins was added to the local moving work force inApril.Larson testifiedwithoutcontradictionthatExcelsior'suse of its own employees, rather thancontracting out the local hauling work, was undertaken ona trial basis. Labor for the long-distance moving wassupplied by the owner-operators of the moving rigs.Although Respondent corporation never issued stock, itappears that Larson, Johnson, and Proctor were equallyinterested in the operation.' It was Excelsior's originalpurpose to do long-haul moving which is more profitableUnless otherwise indicated all dates hereinafter were in 1966Apart from any proprietoryinterest inExcelsior, Proctor wasclearly Respondent's agent and/or supervisor at all times materialhereinProctor hired Becker and Ellwanger and it was he whoinformed the employees of the pending termination of theirservices In addition, Proctor appears to have been Excelsior's"Outside" or "front" man. Thoughnot presidentof the Company(Larson was president), Proctor assumed the title and role withLarson's knowledge Larson agreed to this as he felt Proctormight have needfor thetitle of president when calling on anaccountBy the time of the hearing herein any interest Proctormight have had in Excelsior had been purchased by Larson, andProctor had left town leaving no known forwarding addressRespondent's counsel stated for the record that he had soughtunsuccessfully to locate Proctor to secure his testimony for thisproceeding 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDthan local work. However, short haul breeds long haul'and inaddition, Excelsior is required to do local moving,not only to generate long-distance jobs, but also as Larsontestified, to fulfill its obilgation to see that the long-hauljobs were delivered locally. For its local short-haul movingbusiness,Excelsior owns two rigs.Over the course of time, the employees becamedissatisfied with the lack of paid holidays and what theyfeltwere low wages and long hours. It was customary forsome of the employees, Proctor and Respondent'ssalesmen, to meet for breakfast at a local restaurant. Onone such occasion in the middle of May, Becker said that ifthe men did not get a salary increase he felt they should goto the Union in their search for higher wages and lesshours. Proctor told Becker not to do that because "[y]ouknow we would rather close our doors than have the unionin there .`4On Friday, June 3, employees Becker, Jenkins, andEllwanger, while out on a local moving job, determined tocontact the Union. In response to the employees' call, theTeamsterssentout two representatives who met with theemployees during their lunchbreak. After discussion oftheir gripes, the employees, in each others presence,signed cards authorizing the Union "to represent [him] inallmatters relating to wages, hours and workingconditions." I find thatat all times,on and after June 3,the Union was designated as the collective-bargainingrepresentative of all of Respondent's employees in anappropriate unit.'The following Monday, June 6, the employees paidinitiationfees to the Union. That same afternoon theTeamsters sent to Excelsior an unequivocal demand forrecognition, enclosing in the same envelope photocopies ofthe three authorization cards and copies of a collective-bargaining agreement for Respondent to sign.''Becker called the Union on June 7 to see if the demandfor recognition had gone out because nothing had beenheard from the Teamsters in Excelsior's office.Tuesday evening, June 7, on their way home from work,Becker and Jenkins,usingthe latter's car, dropped offpackingmaterialata customer's home. There Beckerfound a message to call Proctor. Pursuant to Proctor'srequest, Becker, together with Jenkins, met with Proctorat a local restaurant. After explaining that Excelsior waslosing money on the local moving operation, Proctor toldthe men that Respondent was giving up the local business.Proctor offered to help the men find work with anothermoving concern or opined that Don Larson might hirethem. Becker told Proctor he knew that Excelsior hadreceived notice from the Union. Becker recalled thatProctor had nothing to say in reply. It was Jenkins'7Testimony of Larson'The account of this incident is based on Becker'suncontradicted testimonysThe complaint alleged, the answer admitted, and I find thatalllocaldriversand warehousemen of Respondent at itsExcelsior,Minnesota, location,excludingofficeclericalemployees,professional employees, guards, and supervisors asdefined in the Act, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9(b) of theAct"Pamala Chappie,secretary to the Union's secretary-treasurer,credibly testified that at approximately 2 p.m on June 6, shetyped, signed,and personally mailed the demand for recognitionrOn the basis of the employees'worksheets,from which theywere paid, it appears that each worked the following hours oneach day of their last 2 weeks of employment:testimony that Becker said the men were going to theUnion and Proctor replied he already knew about it.Additionally, Jenkins quoted Proctor as saying that"[m]ore or less it was a foolish move to make" as theywould never get theunion in atExcelsior. As betweenBecker's and Jenkins' versions of the conversation, Icredit that of Becker. Becker, who had been the leadingspirit in the union activity, was the more articulate andgave a more detailed account of his activities. Jenkins wasled by General Counsel during most of his testimony,including that pertaining to this incident.Moreover,Jenkins' version of Proctor's remarks on June 7 does notappear responsive to the occasion but seems instead tocorroborate Becker's account of the mid-May breakfastconversation. Accordingly, I do not find that on June 7Proctor acknowledged that Excelsior had by then receivedthe Union's demand for recognition.Upon reporting for work on June 8, Becker noticed inthe workbook, in which Excelsior listed moving jobs to beperformed and from which the employees took theirassignments for the day, that a number of local movingjobs had been crossed through and marked as leased toWarren Austin Transfer. For the balance of that week theemployees worked fewer hours than in the past, though allparties agreed at the hearing, June is the busy movingseason.On June 8, Proctor again offered to secure employmentfor the employees with another mover. This time Beckerturned down the offer, saying he was pushing for the Unionat Excelsior.Becker and Jenkins were sent to Larson Transfer onJune 10 to pick up a truck to be delivered to an over-the-road driver waiting uptown for the equipment. Whilethere, Becker told Larson he would like to work for LarsonTransfer. Larson rejected Becker saying, "I don't wantany trouble with theunion.My men are happy.""Though Proctor had only asked the men to work throughSaturday, June 11, all three reported to Excelsior onMonday, June 13. At thattime,Ellwanger was put to workhelping a local driver load; Becker was told to go to LarsonTransfer; and Jenkins was advised there was no work forhim. Thereafter, the instant charge was filed.Johnson and Larson testified that early in May they hadreceivedfromExcelsior'sauditoraprofit-and-lossstatement covering the 4-month period, January throughApril, which showed that 75 percent of each revenue dollarderived from local moving was being paid out for labor asagainstan industry expectation of 45 percent. Thisauditor's report was not introduced at the hearing. Thethree partners discussed the auditor's report and, Johnsontestified, decided to contract out the local business or5/316/16/26/36/6Becker9%15131210Jenkins9%15131210Ellwanger9%12128%2%6/76/86/96/10 6/11Becker107847t/xJenkins10784%7%Ellwanger7i/784%7" Jenkins testified that he had seen Becker and Larson engagedin conversation but had not overheard what had been said.LarsontestifiedbutdidnotcontrovertBecker's account of theconversation. A-1 EXCELSIOR VAN & STORAGE CO., INC.eliminateasmuch of such business as possible. OnMay 30,MemorialDay,inaseriesof telephoneconversations, Johnson, subject to approval from Larsonand Proctor, arranged for Warren Austin`' to handleExcelsior's local hauling for 70 percent of the billed price,Excelsior to retain 30 percent of the sale. The two rigswhich Excelsior owned foruse inthe local movingbusiness were leased to Warren Austin. Thus, Respondentargues, the decision to subcontract the local business wasmotivated solely by economic considerations and wasarranged before the Union appeared on the scene.1'Indeed, Johnson testified, the Union's demand forrecognition was not received until June 8 or 9 and notopened until June 10 because the Union's letter wasaddressed to Don Larson at Excelsior.Conclusions and FindingsIfind that General Counsel has failed to prove thealleged unfair labor practices by a preponderance of theevidence. Essentially the evidence disclosed two unrelatedseries of events from which, because of their connection intime,GeneralCounsel urges a finding of violation.However, the testimony of Excelsior's witnesses as well asthat of General Counsel stands uncontradicted on therecord.Neither Larson nor Johnson, either by theirdemeanor or by any inconsistency in the evidence theypresented, gave me reason to discredit their unrebuttedtestimony. Nor do I discern any inherent incredibility intheir account of the events leading to the contracting out ofExcelsior's localmoving work to warrant substitutinginference of an illegal conspiracy for uncontradictedevidence of economic motivation.Atlantic Metal Products,Inc., 161 NLRB 919.The complaint alleged as violations of Section 8(a)(1)Proctor's interrogation of employees on or about June 6concerning their union membership and activities and histhreats of subcontracting the unit work because ofemployee protected activities. As to these allegations,Becker and Jenkins testified to their restaurant meetingwithProctor after work on June 7. However, theirevidence thus offered was that Proctor announced the"Also referred to in the record as Shorty & Swedes,a localtrucker11General Counsel sought to establish during his examinationof Larson that the advent of the Union hastened the decision tocontract out the work This was done by means of questionsrelating to Larson's affidavit given during investigation of theunderlying charge The exchange follows-Question by General Counsel Also on this date that Iinterviewed you, Mr. Larson, didn't I ask you about thefinancial, structure of the company when you said thatbecause of this accountant's report that you received that youtold Proctor he had to do something, move the company oryou would have to subcontract out the work? Didn't you alsosay at that time that that plus the fact that the men had goneto the union hastened your decision to subcontract out thework 9nAnswer by LarsonWell, that wasn't my decision tosubcontractThis wasProctor deciding,and I am justreading what is going on in Proctor's mindQ I am only asking you now, did you tell me that onJune 29th?A Well, whatever my statement says, yes.Q You are not denying that 7A. I am notdenying mystatement433decision to contract out the work and the resultingterminationof their employees. Neither Becker norJenkins recalled that Proctor related this announcement totheir union activities or that he even indicated awarenessof the Union's existence when discussing the plannedeliminationof thebargaining unit.Proctor'sdisclosurewas of an accomplished fact not of a threat of futureaction.Moreover, no evidence was offered of interrogationat that time or on any other occasion. It was after Proctorhad apprised the men of their impending job loss thatBecker brought up the subject of the Union. It wasBecker's testimony" that Proctor did not even reply tothis injection of the union issue. Accordingly, I shallrecommend dismissal of the 8(a)(1) allegations of thecomplaint for the failure of proof.The alleged 8(a)(3) and (5) violationsturnon whether thecontracting out of the local hauling work was impelled bythe employees' union adherence and the Teamstersdemand for recognition. To find that Excelsior was somotivated, I must discredit the uncontradicted evidencethat Respondent was faced with a losing operation in itslocal hauling business.12 In addition, to reach this result Imust discredit the equally unrebutted evidence that thearrangement for Warren Austin to take over the unit workwas settled on May 30, days before the employees firstcontacted the Union. In this connection, I note thatGeneral Counsel had during his investigation of this casetaken an affidavit from Austin but failed to call Austin totestify to rebut Respondent's recital of the circumstancesof the contract to subcontract. 13 It would then benecessary for me to pile inference on inference to find theviolations alleged. First it would be necessary to infer thatExcelsior received the Union's demand for recognition onJune 7. While the Union's office girl credibly testified shehad placed the envelope with the demand in the mail about2 p.m. on June 6, no evidence was offered as to when, inthe normal course of events, the Union's letter would havebeen received by the Respondent in Excelsior, Minnesota.Itwould then be necessary to infer, based on an inferencethat the letter was received on June 7, that Excelsior thencontactedWarren Austin and made the agreement tosubcontract to him the unit's work, all in time to announcethis to the employees that very evening and to implementQ. And you said that on June 29th when I asked you?A. I probably did, yesLarsonwas not shown his statement and asked to adopt itscontents nor was the statement introduced into evidence On thisequivocal exchange alone, I cannot find that union considerationsaccelerated Excelsior's subcontract of its local hauling worki 1As heremabove noted, I credit Becker's account of thisconversation rather than that of Jenkins for the reasons stated.11 Ido not find that in the circumstances of this caseExcelsior'sfailuretointroduce the actual profit-and-lossstatement warrants an inference that its contents would gainsaythe otherwise unrebutted evidence of loss. Had General Counselin any way rebutted Larson's and Johnson's testimony on thispoint, Excelsior's subsequent failure to come forward with theauditor's report would then have supported an inference that itscontentswere contrary to the oral evidence of its purportHowever,General Counsel did not controvert their testimonyMoreover,GeneralCounselwas aware of the financialstatement's existence long before the hearing herein and with hissubpena powers could have required its production to challengeRespondent's presentation1' In his brief counsel for Respondent points out that Austinwas present in the hearing room during trial of this matter andthus available for rebuttal if rebut he could 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe arrangement the followingday. 14Having found nothingin therecord or thedemeanorof thewitnesses to discreditthe unrebutted evidence that the decision to subcontractthe local haulingworkand to terminate the employees wasmotivatedsolely by valideconomic considerations andundertaken prior to the adventof the Union,Ishallrecommend dismissal of the allegations that Excelsiorviolated Section 8(a)(3) and(5) of the Act.There remains for consideration Proctor's breakfaststatementto the employees made in mid-May andLarson's comment to Becker when the latter applied foremployment at the Larson Transfer Company. As toLarson's remark that he did not want trouble with theUnion, it appears that he spokein his role asowner ofLarsonTransfer and Becker was at that time applying foremployment with that company. Larson Transfer is not aparty to these proceedings and there is no allegation orevidence that Excelsior and Larson Transfer are a singleemployer.Accordingly, as a remedial violation, thisincident is beyond the scope of these proceedings.Proctor's comment that the Respondent would ratherclose its doors than have the Union, appears to be beyondthe averments of the complaint and is in anyevent an11One could as easily infer from the small number ofemployees involved and the close working relationship betweenthe employees and their employer that the employees hadobtained information of the plan to subcontract their work andisolated remark not warranting a finding of violation andinsufficient for a remedial order, particularly in view of thelawful dissipation of the bargaining unit.On the basis of the foregoing findings of fact, and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.A-1 Excelsior Van & Storage Co., Inc.,is engaged in,and during all times material herein has been engaged in,commercewithin themeaning ofSection 2(6) and(7) of theAct.2.The Union is, and at alltimes materialhas been, alabor organization within the meaning of Section 2(5) of theAct.3.Respondent has not engaged in unfair labor practiceswithin the meaning of Section 8(a)(1), (3), and (5) of the Act.4.The complaint should be dismissed in its entirety.RECOMMENDED ORDERItisrecommended that the Board enter an orderdismissing the complaint in its entirety.had thereafter gone to the Union in an effort to enlist its support topreserve the status quo CfWiese Plow Welding Co , Inc ,123NLRB 616